Citation Nr: 0606789	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-00 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
left ankle fracture with residual arthritis.

2.  Entitlement to service connection for a disability of the 
back.

3.  Entitlement to service connection for a disability of the 
shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had honorable active duty from November 15, 1963 
to November 14, 1966.  He also had a period of service from 
November 15, 1966 to August 15, 1968, which, according to an 
administrative decision by the RO in August 1989, was 
considered to have been issued under dishonorable conditions.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, the RO granted service 
connection for a left ankle fracture with residual arthritis, 
and assigned an initial noncompensable evaluation.  The RO 
also denied claims of entitlement to service connection for a 
back condition and a shoulder condition.  In March 2005, the 
veteran appeared and testified at the RO before the 
undersigned acting Veterans Law Judge who was designated by 
the Chairman of the Board to conduct that hearing and to 
render a final determination in this case.  38 U.S.C.A. 
§§ 7101(c), 7102 (West 2002).

The issue of entitlement to a compensable initial evaluation 
for left ankle disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran manifests 
a current disability of the back related to any event in 
service nor is there competent evidence of arthritis of the 
spine within one year from discharge from service.

2.  There is no competent evidence that the veteran manifests 
a current disability of the shoulders related to any event in 
service nor is there competent evidence of arthritis of the 
shoulders within one year from discharge from service.


CONCLUSIONS OF LAW

1.  Disability of the back was not incurred in or aggravated 
by active service, and arthritis of the spine may not be 
presumed to have been incurred in active service.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
 §§3.159(a), 3.309(a) (2005).

2.  Disability of the shoulders was not incurred in or 
aggravated by active service, and arthritis of the shoulder 
joints may not be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R.  §§3.159(a), 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
disability of the back and shoulder.  Service connection is 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during periods of active 
wartime military service.  38 U.S.C.A. § 1110 (West 2002).  
Specified diseases listed as chronic in nature, such as 
arthritis, may be presumed to have been incurred in service, 
if the evidence shows that such disease became manifest to a 
degree of 10 percent or more within one year from separation 
from active service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2005).

In order to qualify for entitlement to compensation under 
38 U.S.C.A. §§1110 and 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).  

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

From his testimony and statements of record, the veteran 
relates current disability of the lower back and the 
shoulders to a Jeep accident in 1964 wherein he was thrown 
from the vehicle and landed on his back and shoulder.  His 
service medical records confirm that he was involved in a 
Jeep accident in June 1964 resulting in a fracture of the 
left ankle.  However, there was no notation of injury to the 
back or shoulder.  In November 1964, he reported numbness at 
the right hip area in an approximate 4-inch diameter area.  
An examination of his back at that time was negative.  An x-
ray examination of the lumbosacral spine in December 1964 was 
interpreted as "Normal."  In September 1965, he reported 
numbness of the right hip with x-ray examination of the right 
hip reported as "ok."  In March 1967, he complained of 
right leg pain after pinning the lower part of his leg.  On 
his separation examination in July 1968, he specifically 
denied a history of "RECURRENT BACK PAIN" and "PAINFUL OR 
'TRICK' SHOULDER OR ELBOW."  His physical examination 
indicated "NORMAL" clinical evaluations of his "SPINE, 
OTHER MUSCULOSKELETAL," "UPPER EXTREMITIES (Strength, range 
of motion)" and "LOWER EXTREMITIES (Except feet) (Strength, 
range of motion)."

The available post-service medical records include private 
medical records such as a December 1982 visitation wherein 
the veteran reported low back pain of one weeks' duration.  
On his report of history, he indicated that he was first 
aware of the problem in "1981" and that he "HAD THE 
PROBLEM for PAST 4 YR."  He also reported a history of 
"ACCIDENTS IN 1971" that he thought might be the cause of 
his problem.  His clinical sheet indicated loss of resistance 
(LOR) at L-5.  He was seen again in May 1986 with tightness 
after moving over the weekend.  No actual diagnosis was 
provided on either occasion.  In pertinent part, he was seen 
in April 1999 with complaint of left arm pain and paresthesia 
with physical examination indicating an assessment of 
arthralgias of the hands.  An August 1999 visitation included 
his report of pains of the elbows and hands with a history of 
constant use with shifting gears with his truck and racing a 
car on the weekends.  His physical examination indicated an 
assessment of tendonitis, myositis and carpal tunnel 
syndrome.  

In December 2002, he was seen with complaint of pain of both 
shoulders and elbows that had been "going on for a couple of 
months."  His physical examination was significant for 
minimal pain on palpation over both upper extremities, and 
full range of motion with minimal tenderness.  There was no 
redness, swelling or warmth on any part of the upper 
extremities.  He was given an assessment of "[b]ilateral 
upper extremity pain."

Regarding the back claim, the veteran believes that he 
manifests a current disability of the back related to his in-
service Jeep accident.  His service medical records document 
that he was involved in an motor vehicle accident as claimed, 
and there was report of report of a small area of right hip 
numbness.  However, physical and x-ray examinations were 
negative for abnormality of the right hip and lumbosacral 
spine.  He specifically denied complaint of recurrent back 
pain upon his separation, and his physical examination at 
that time indicated normal clinical evaluations of his 
musculoskeletal system.  Post-service, he first reported the 
existence of back pain in 1982 that he attributed to an 
accident in 1971.  There is no competent evidence of record 
that the veteran manifests a current disability of the back 
related to any event in service nor is there competent 
evidence of arthritis within one year from discharge from 
service.  The Board, therefore, must deny the claim of 
entitlement to service connection for a disability of the 
back.

In so holding, the Board finds that the preponderance of the 
evidence establishes that there has been no persistent 
recurrent symptoms of disability since service.  This fact is 
buttressed by the absence of diagnosis of chronic disability 
in service, the veteran's denial of recurrent back pain upon 
separation, and the negative physical examination findings 
upon discharge.  The veteran's well-intentioned beliefs and 
own self-diagnosis that he manifests current disability of 
the back related to an event in service is insufficient to 
establish the existence of a current disability or to 
establish that a current disability is related to an event in 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a) (2005).  There is no doubt of material 
fact to be resolved in his favor.  38 U.S.C.A. § 5107(b) 
(West 2002).

Regarding the shoulder claim, the veteran believes that he 
manifests current disability of the shoulders related to his 
in-service Jeep accident.  Significantly, however, his 
service medical records are negative for complaint, treatment 
or diagnosis of disability of either shoulder.  He 
specifically denied symptoms of shoulder disability upon his 
separation from service with his physical examination 
findings indicating a normal clinical evaluation of the 
musculoskeletal system and upper extremities.  There is no 
evidence of shoulder symptoms until many years after service 
that has been assessed as bilateral upper extremity pain.  
The existence of pain alone is insufficient to establish a 
current disability.  Sanchez-Benitez, 13 Vet. App. at 285.  
Even assuming that the veteran manifests current disability 
of the shoulders, there is no competent evidence that it is 
related to an event in service nor is there competent 
evidence of arthritis within one year from discharge from 
service.  The Board, therefore, must deny the claim of 
entitlement to service connection for a disability of the 
shoulders.  There is no doubt of material fact to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).

In so holding, the Board has carefully reviewed the claims 
folder to ensure compliance with the notice and assistance 
requirements of the Veterans Claims Assistance Act (VCAA) of 
2000.  106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent 
part, this law defines VA's notice and duty to assist 
requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, an RO letter dated April 30, 2003, as well as the 
rating decision on appeal and the statement of the case 
(SOC), told him what was necessary to substantiate his 
claims.  In fact, the rating decision on appeal and the SOC 
provided him with specific information as to why his claims 
were being denied, and of the evidence that was lacking.  
This letter satisfied the elements of (2) and (3) by 
notifying the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the documents explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the Board notes that the April 
30, 2003 letter identified for the veteran evidence and/or 
information in his possession deemed necessary to 
substantiate his claims, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The December 2003 SOC supplied the veteran with the 
complete text of 38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Furthermore, there is no indication that 
any aspect of the VCAA compliant language that may have been 
issued post-adjudicatory has prevented the veteran from 
providing evidence necessary to substantiate his claims 
and/or affected the essential fairness of the adjudication of 
the claims.  Additionally, neither the veteran nor his 
representative has pleaded with any specificity that a notice 
deficiency exists in this case.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records and private medical records 
identified by the veteran as relevant to his claims on 
appeal.  The Board specifically held the record open for a 
period of 60 days to afford the veteran the opportunity to 
submit additional evidence in support of his claims, but he 
has not taken the opportunity to do so.  As held above, the 
Board finds that there has not been persistent or recurrent 
symptoms of either back or shoulder disability from service, 
and there is no competent evidence of records suggesting that 
he manifests current disability related to event(s) in 
service.  VA has no obligation to provide medical opinion 
pursuant to section 5103A(d) where there is no evidence 
suggesting a disease or injury is associated with an in-
service event.  Wells v. Principi, 326 F. 3d. 1381, 1384 
(Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 516 
(2004).  The evidence and information of record, in its 
totality, provides the necessary information to decide the 
case.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 4.2 
(2005).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER

The claim of entitlement to service connection for a 
disability of the back is denied.

The claim of entitlement to service connection for a 
disability of the shoulders is denied.


REMAND

The veteran was granted service connection for a left ankle 
fracture with residual arthritis based upon review of service 
medical records dated in 1964.  There has been no examination 
to determine the current nature and severity of his left 
ankle disability.  As such, medical examination of the left 
ankle is required in order to decide the claim on appeal.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (when the 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, the VA's duty to assist 
includes providing an examination).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following actions:

1.  Schedule the veteran for orthopedic 
examination for the purpose of 
determining the current nature and 
severity of his left ankle disability.  
The claims folder and a copy of this 
remand must be made available to the 
examiner prior to the examination for 
review.  After physically evaluating the 
veteran, the medical examiner should 
address the following questions, to the 
best of his/her medical knowledge:
      a) What are the veteran's range of 
motion findings in extension and flexion 
of the left ankle; and 
      b) Does the veteran have pain, pain 
on use, weakness, incoordination, or 
excess fatigability of the left ankle 
joint?  If feasible the examiner should 
portray any additional functional 
limitation of the left ankle due to these 
factors in terms of degrees of additional 
loss of motion.  If not feasible, this 
should be stated for the record together 
with the rationale.  If the veteran does 
not have pain or any of the other 
factors, that fact should be noted in the 
file.

2.  Readjudicate the claim for an initial 
compensable evaluation for left ankle 
disability.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
and allowed an appropriate period of time 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Michael Martin
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


